      Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 1 of 23



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

-------------------------------- x
UNITED STATES OF AMERICA,        :
                                 :
          Plaintiff,             :           Civil No. 3:19-cv-1531 (AWT)
                                 :
               v.                :
                                 :
FAITH DORIO,                     :
                                 :
          Defendant.             :
-------------------------------- x

                     RULING ON MOTION TO DISMISS

     The United States of America (the “United States”) commenced

the instant action on behalf of the Department of Veterans Affairs

(the “VA”) against defendant and counterclaimant Faith Dorio. The

United States alleges that Dorio is indebted to the VA in the

amount of $59,913.25 because she failed to comply with the terms

of a scholarship agreement she entered into with the VA. Dorio has

filed counterclaims       in   which   she   concedes   that   she   owes   the

principal amount of the scholarship funds she was given, but

asserts   five   counts    against     the   United   States   based   on   its

imposition of fees, penalties, and interest above the principal

amount. The United States moves to dismiss the counterclaims

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

For the reasons set forth below, its motion is being granted.
       Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 2 of 23



  I.      FACTUAL ALLEGATIONS

       For the purposes of deciding this motion, the court takes as

true the following allegations in the counterclaims.

       On April 18, 2011, Dorio, a VA registered nurse, entered into

the VA’s Employee Incentive Scholarship Program (the “EISP”). The

EISP was established by Congress as a subset of the VA’s Health

Professionals Educational Assistance Program (the “Educational

Assistance Program”) to assist the Veterans Health Administration

(“VHA”)     in     recruiting        and        retaining     qualified       health

professionals.      Through      the       legislative      authority     of     the

Educational Assistance Program, codified at 38 U.S.C. §§ 7601 et

seq., and the EISP, codified at 38 U.S.C. §§ 7671-7675, the VA

created the National Nursing Education Initiative (the “NNEI”),

which awards scholarships specifically to VA registered nurses

seeking    baccalaureate       and   advanced       nursing    degrees    from       an

authorized,      accredited     education        program.     In    exchange,    the

scholarship recipient promises to serve at least a three-year

period of obligated service as a full-time registered nurse in a

VHA facility selected by the Secretary of Veterans Affairs (the

“Secretary”).     Under   38    U.S.C.      §    7675(c),     the   failure     of    a

scholarship recipient to complete the obligated period of service

“for any reason” constitutes a breach of the scholarship agreement,

and entitles the United States to recover an amount equal to three

times the amount of the scholarship funds given to the recipient


                                       -2-
        Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 3 of 23



plus interest, discounted for any amount of time actually served

by the recipient 1. The service or payment obligation is waivable

by the Secretary “whenever noncompliance by the participant is due

to circumstances beyond the control of the participant or whenever

the Secretary determines that the waiver . . . is in the best

interest of the United States.” 38 U.S.C. § 7634(b).

       Upon entering the EISP, Dorio executed the NNEI Scholarship

Program Agreement (the “Agreement”) which included the statutorily

mandated terms set forth above. See 38 U.S.C. § 7672(e). In doing

so, she committed herself to three years of obligated service,




1
    38 U.S.C. § 7675(c) provides:
       (c) Liability during period of obligated service. (1)
       Except as provided in subsection (d), if a participant in
       the Program breaches the agreement by failing for any
       reason to complete such participant's period of obligated
       service, the United States shall be entitled to recover
       from the participant an amount determined in accordance
       with the following formula:
                               A=3Φ (t-s/t)
       (2) In such formula:
         (A) “A” is the amount the United States is entitled to
         recover.
         (B) “Φ” is the sum of—
           (i) the amounts paid under this subchapter to or on
           behalf of the participant; and
           (ii) the interest on such amounts which would be
           payable if at the time the amounts were paid they
           were loans bearing interest at the maximum legal
           prevailing rate[.]
         (C) “t” is the total number of months in the
         participant's period of obligated service, including
         any additional period of obligated service in
         accordance with section 7673(c)(2) of this title.
         (D) “s” is the number of months of such period served
         by the participant in accordance with section 7673[.]


                                     -3-
        Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 4 of 23



having received $19,205 for her tuition and related education

expenses.

     Dorio alleges that as a further inducement for her to enter

into the Agreement and to remain as an employee of the VHA, the VA

also promised her that she would receive an annual retention

payment of $12,000. Dorio alleges that the retention payments were

“required to meet her living expenses,” as the compensation offered

at VHA facilities was “insufficient.” Countercl. at ¶¶ 28, 15. The

retention payments were to be included in Dorio’s paycheck as soon

as the Secretary placed her with a VHA facility and were to be

deposited annually thereafter.

     Dorio commenced an accredited nursing program on June 27,

2011. After completing the program on March 3, 2013, she was placed

with the VA HealthCare System in West Haven, Connecticut (the

“VACT”)     to    complete     her       service     obligation.    She    served

approximately eight months of her three-year obligation at the

VACT.    During   that    time,    she    received    the    promised    retention

payments.     Dorio      alleges     that      thereafter,    however,    the   VA

unilaterally eliminated her retention payments without notice, and

Dorio’s efforts to get them reinstated were unsuccessful. Dorio

contends that she was forced to leave her employment with the VA

because, without the retention payments, she was unable to pay her

living expenses. She tendered her resignation on October 10, 2013,

and it became effective on November 1, 2013.


                                         -4-
     Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 5 of 23



     Dorio later received a VA Bill of Collection Worksheet stating

that she owed the VA $47,569.87 because of her breach of the

Agreement. At that time, Dorio requested a waiver of her service

obligation from the Secretary on the grounds of extreme hardship.

In her request, she offered to repay the VA $20,000 -- an amount

in excess of the scholarship funds she received but much less than

the treble damages to which the VA claims it is entitled. The

Secretary denied her waiver request.

     On September 27, 2019, the United States instituted the

instant action to recover the debt owed by Dorio, which totaled

$59,913.25 as of the date of filing; interest continues to accrue.

On December 6, 2019, Dorio filed counterclaims in five counts

seeking to enjoin the United States from enforcing and collecting

the debt against her in any amount greater than $14,937.24 – that

is, the amount of scholarship funds she received discounted for

the amount of time she served.

     Dorio claims, in the First Count, that the VA breached the

Agreement with Dorio by failing to provide the promised retention

payments and, in the Second Count, that the VA intentionally

misrepresented that the retention payments would be incorporated

into the Agreement and included in her compensation so long as she

remained an employee of the VA. In the alternative, Dorio claims,

in the Third Count, that the VA negligently misrepresented that

the retention payments would be made, and, in the Fourth Count,


                                  -5-
           Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 6 of 23



that the VA is estopped from collecting the debt from her because

of its misrepresentations. In the Fifth Count, Dorio claims that

the United States violated her rights to equal protection under

the Fourteenth Amendment 2, Article I, § 20 of the Connecticut

Constitution, and 42 U.S.C. § 1983.

     II.    LEGAL STANDARDS

            A. Rule 12(b)(6)

       When deciding a motion to dismiss a counterclaim under Rule

12(b)(6), the court must accept as true all factual allegations in

the counterclaim and must draw inferences in a light most favorable

to the counterclaim plaintiff. Scheuer v. Rhodes, 416 U.S. 232,

236 (1974). Although a counterclaim “does not need detailed factual

allegations, a [counterclaim] plaintiff’s obligation to provide

the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than

labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550

U.S. 550, 555 (2007) (citing Papasan v. Allain, 478 U.S. 265, 286

(1986)) (on a motion to dismiss, courts “are not bound to accept

as true a legal conclusion couched as a factual allegation”). “Nor

does a [counterclaim] suffice if it tenders naked assertions devoid

of further factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Twombly, 550 U.S. at 557). “Factual allegations




2
    Dorio intended to plead this claim as a Fifth Amendment violation.


                                        -6-
      Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 7 of 23



must be enough to raise a right to relief above the speculative

level,   on   the   assumption   that      all   the    allegations   in    the

[counterclaim] are true (even if doubtful in fact).” Twombly, 550

U.S. at 555 (internal citations and quotations omitted). However,

the counterclaim plaintiff must plead “only enough facts to state

a claim to relief that is plausible on its face.” Id. at 547. “A

claim has facial plausibility when the [claimant] pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678. “The function of a motion to dismiss is ‘merely

to assess the legal feasibility of the [counterclaim], not to assay

the weight of the evidence which might be offered in support

thereof.’”    Mytych v. May Dep’t Store Co., 34 F. Supp. 2d 130, 131

(D. Conn. 1999) (quoting Ryder Energy Distrib. v. Merrill Lynch

Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984)). “The issue

on a motion to dismiss is not whether the [counterclaim] plaintiff

will prevail, but whether the [counterclaim] plaintiff is entitled

to offer evidence to support his claims.”              United States v. Yale

New Haven Hosp., 727 F. Supp. 784, 786 (D. Conn. 1990) (citing

Scheuer, 416 U.S. at 232).

     In its review of a motion to dismiss for failure to state a

claim, the court may consider “only the facts alleged in the

pleadings,    documents   attached    as   exhibits     or   incorporated    by

reference in the pleadings and matters of which judicial notice


                                     -7-
           Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 8 of 23



may be taken.” Samuels v. Air Transp. Local 504, 992 F.2d 12, 15

(2d    Cir.     1993).   “[I]n   some   cases,   a   document   not   expressly

incorporated by reference in the [counterclaim] is nevertheless

‘integral’ to the [counterclaim] and, accordingly, a fair object

of consideration on a motion to dismiss. A document is integral .

.     . ‘where the [counterclaim] relies heavily upon its terms and

effect.’” Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016)

(quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.

2002)).

            B. Rule 12(b)(1)

       “A district court properly dismisses an action under Fed. R.

Civ. P. 12(b)(1) for lack of subject matter jurisdiction if the

court ‘lacks the statutory or constitutional power to adjudicate

it[.]’” Cortlandt St. Recovery Corp. v. Hellas Telecomm., 790 F.3d

411, 416-17 (2d. Cir. 2015) (quoting Makarova v. United States,

201 F.3d 110, 113 (2d Cir. 2000)). “In a 12(b)(1) motion to dismiss

counterclaims, the nonmoving party receives the same protections

as    it     would   defending   against   a   motion   brought   pursuant   to

12(b)(6).” New York v. Gen. Elec. Co., No. 1:14-CV-747, 2015 WL

12748007, at *4 (N.D.N.Y. Sep. 29, 2015); see, e.g., Rehab. Support

Serv., Inc. v. City of Albany, New York, 1:14-CV-499, 2015 WL

4067066, at *2 (N.D.N.Y. July 2, 2015) (“The standard for a Rule

12(b)(1) motion to dismiss for lack of subject matter jurisdiction

is substantively identical to the 12(b)(6) standard.”). Thus, the


                                        -8-
      Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 9 of 23



court “must accept as true all material factual allegations in the

[counterclaim], but [must] not . . . draw inferences from the

complaint favorable to [the counterclaim] plaintiff[.]” J.S. ex

rel. N.S. v. Attica Cent. Sch., 386 F.3d 107, 110 (2d Cir. 2004).

However, the party asserting subject matter jurisdiction “bears

the   burden     of   proving   subject    matter   jurisdiction       by   a

preponderance of the evidence.” Aurechione v. Schoolman Transp.

Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005).

  III. DISCUSSION

           A. First, Second, Third, and Fourth Counts

      In moving to dismiss the First, Second, Third, and Fourth

Counts, the United States argues that Dorio has failed as to each

claim to set forth an independent jurisdictional basis and that

each claim is barred by the doctrine of sovereign immunity. The

court agrees.

      It    is   well-established   that   “[t]he   United   States,        as

sovereign, is immune from suit save as it consents to be sued . .

., and the terms of its consent to be sued in any court define

that court's jurisdiction to entertain the suit.” Liranzo v. United

States, 690 F.3d 78, 84 (2d Cir. 2012) (citing United States v.

Mitchell, 445 U.S. 535, 538 (1980)). “[J]urisdiction for a suit

against the United States . . . whether it be in the form of an

original action or a set-off or a counterclaim . . . does not exist




                                    -9-
     Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 10 of 23



unless there is specific congressional authority for it.” United

States v. Forma, 42 F.3d 759, 764 (2d Cir. 1994).

     Contrary to the foregoing, Dorio argues that “[b]y initiating

this original action, the Government has waived its right to

sovereign   immunity   with   respect    to   compulsory   counterclaims.”

Def.’s Mem. of Law in Opp’n to Pl.’s Mot. to Dismiss (“Opp’n”) at

5, ECF No. 20. This argument is without merit because “courts have

firmly rejected th[e] theory of a general waiver [of sovereign

immunity] by implication.” 6 Charles A. Wright et al., Federal

Practice and Procedure § 1427, at 194–95 (2d ed. 1990). See, e.g.,

Presidential Gardens Assocs. v. United States ex rel. Sec. of Hous.

and Urban Dev., 175 F.3d 132, 140 (2d Cir. 1999) (“[A]ncillary

jurisdiction is almost always present with regard to cross-claims

and counterclaims. But sovereign immunity still bars such claims

from being brought against the government absent a waiver[.]”)

(internal citations omitted); Forma, 42 F.3d at 764 (“[I]t is clear

that the United States, by filing [an] original complaint . . .

does not thereby consent to be sued on a counterclaim based upon

a cause of action as to which it had not otherwise given its

consent to be sued.”) (internal quotations and citations omitted).

Federal Rule of Civil Procedure 13 provides that Rule 13 “do[es]

not expand the right to assert a counterclaim -- or to claim a

credit -- against the United States or a United States officer or

agency.” Fed. R. Civ. P. 13(d).


                                  -10-
        Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 11 of 23



       Dorio also contends that her claims are not barred because

they     fall    within   the   recoupment-counterclaim      exception         to

sovereign immunity. See, e.g., Opp’n at 7 (“The Government is not

immune    from    a   compulsory   counterclaim    which   seeks   equitable

recoupment.”). 3 “Despite sovereign immunity, ‘a defendant may,

without statutory authority, recoup on a counterclaim an amount

equal to the principal claim.’” Forma, 42 F.3d at 764 (quoting

United States v. United States Fid. & Guar. Co., 309 U.S. 506, 511

(1940)). Equitable recoupment “permits a party sued by the United

States to seek to recover or ‘recoup damages . . . so as to reduce

or defeat the government's claim . . . [even] though no affirmative

judgment . . . can be rendered against the United States.” United

States v. Livecchi, 605 F.Supp.2d 437, 450 (W.D.N.Y. 2009), aff'd,

711 F.3d 345 (2d Cir. 2013) (quoting Forma, 42 F.3d at 765). Claims

that seek affirmative relief against the United States, however,

remain barred by sovereign immunity because “it has long been

absolutely clear that the [recoupment] exception does not permit

any     affirmative    recovery    against   the   United    States       on   a


3   Dorio pled recoupment in her answer to the Complaint:

                             RIGHT OF RECOUPMENT

       To the extent that the Defendant is liable to the Plaintiff’s
       in any amounts, those amounts are offset, in whole or in part,
       by the amount of harm which the Plaintiff has caused the
       Defendant by virtue of Plaintiff’s conduct, as set forth in
       the Affirmative Defenses and Counterclaims included herein.

Answer at 2, ECF No. 9.


                                     -11-
     Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 12 of 23



counterclaim    that    lacks   an   independent       jurisdictional     basis.”

Forma, 42 F.3d at 765. See also United States v. Agnew, 423 F.2d

513, 514 (9th Cir. 1970) (“The filing of a suit in the name of the

United States does not amount to a waiver of sovereign immunity

subjecting the United States to an affirmative adverse judgment on

a counterclaim filed by the defendant. Although a counterclaim may

be asserted against a sovereign by way of set off or recoupment to

defeat or diminish the sovereign's recovery, no affirmative relief

may be given against a sovereign in the absence of consent.”).

     Dorio contends that each of her counterclaims sounds in

recoupment and the United States has therefore waived sovereign

immunity with respect to those claims by bringing this action. “To

assert a claim against the United States in recoupment, a party’s

counterclaim    must:    (1)    arise    out    of   the   same   transaction   or

occurrence, (2) seek relief of the same form or nature as that of

the original claim, and (3) seek relief not in excess of that which

the sovereign seeks.” United States v. Buckingham Coal Co., No.

2:11–cv–383, 2013 WL 1818611, *5 (S.D. Ohio Apr. 29, 2013) (citing

Frederick v. United States, 386 F.2d 481, 488 (5th Cir. 1967)).

     With    respect    to   the    first      requirement,    courts   examining

recoupment     claims    have      employed      the   “same      transaction   or

occurrence” test used for compulsory counterclaims under Rule

13(a) because compulsory counterclaims also arise from the same

transaction or occurrence as the original claim. Id. (citing


                                        -12-
     Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 13 of 23



cases). In determining whether a counterclaim is compulsory under

Rule 13(a), the court must consider “whether a logical relationship

exists between the claim and the counterclaim and whether the

essential facts of the claims are so logically connected that

considerations of judicial economy and fairness dictate that all

the issues be resolved in one lawsuit.” Adam v. Jacobs, 950 F.2d

89, 92 (2d Cir. 1991) (internal quotations omitted). Factors

indicative    of    a     compulsory   counterclaim       include   “(1)   [the]

identity     of    facts    between    [the]    original    claim   and    [the]

counterclaim; (2) [the] mutuality of proof; [and] (3) [the] logical

relationship between [the] original claim and [the] counterclaim.”

Federman v. Empire Fire and Marine Ins. Co., 597 F.2d 798, 812 (2d

Cir. 1979).

     It is apparent that Dorio’s counterclaims arise from the same

transaction or occurrence as the claim in the Complaint. Each claim

relies on the same underlying facts as the claim in the Complaint,

including her “obligation[s] with the VA under the NNEI program,”

“contest[s]       [her]     scholarship       repayment     obligation,”     and

“challenge[s] the very same debt which the Government’s original

action seeks to collect.” Opp’n at 6. Her counterclaims thus raise

largely the same factual and legal issues as those raised by the

Complaint and, if allowed to proceed, would rely on substantially

the same evidence that would be used to support and/or refute the

government’s claims.


                                       -13-
       Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 14 of 23



       However, Dorio’s counterclaims do not satisfy the second

requirement for a claim in recoupment against the United States

because, in each counterclaim asserted, Dorio seeks different

relief, i.e., an injunction, than that sought by the United States.

See Frederick, 386 F.2d at 488 (“[W]hen the sovereign sues it

waives immunity as to claims of the defendant which assert matters

in recoupment . . . but not to the extent of a judgment against

the government which is affirmative in the sense of involving

relief   different    in   kind   or   nature   to   that   sought   by   the

government.”). In the instant action, the United States seeks to

recover damages in the amount of $59,913.25 for Dorio’s alleged

breach of the Agreement, see Compl. at ¶¶ 6-8, whereas Dorio seeks

a “permanent injunction enjoining and restraining the [United

States] from . . . collect[ing the] debt against [her] . . . in an

amount which exceeds $14,937.24.” Countercl. at 13. While the

injunctive relief Dorio seeks would, if granted, have the practical

effect of reducing the government’s damages, it is nevertheless an

affirmative request for relief that is different in kind and nature

from the relief sought by the United States. See, e.g., Quinault

Indian Nation v. Pearson for Estate of Comenout, 868 F.3d 1093,

1100   (9th   Cir.   2017)   (counterclaims     seeking     injunctive    and

declaratory relief did not constitute claims for recoupment where

sovereign tribe brought suit for damages); United States v. Ownbey

Enterpr., Inc., 780 F. Supp. 817, 820 (N.D. Ga. 1991) (“A request


                                    -14-
      Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 15 of 23



for an injunction . . . cannot be a recoupment claim because . .

.   recoupment    is    a   defensive   action   which   can    only   reduce   a

plaintiff’s monetary award, while an injunction is an affirmative

request for relief.”); Woelffer v. Happy States of Am., Inc., 626

F.Supp. 499, 503 (N.D. Ill. 1985) (counterclaim for injunctive

relief   was     not   cognizable     against    state   plaintiff     that   had

requested      only     declaratory      relief).    Consequently,      Dorio’s

counterclaims are barred by sovereign immunity.

      Dorio acknowledges that her counterclaims seeking injunctive

relief may not constitute proper claims in recoupment:

      Certain cases appear to suggest that in order to assert
      a counterclaim in recoupment against the Government, the
      counterclaim must seek relief of the same kind o[r]
      nature as the original complaint. Frederick, 386 F.2d at
      488. Accordingly, at very best, the Government’s Motion
      may be granted to the extent that it seeks to strike
      Dorio’s prayers for relief seeking injunctive relief.

Opp’n at 8, n. 1. See also Opp’n at 2 (“[T]his Court cannot dismiss

the Counterclaims but may, at best, strike those portions of

Dorio’s prayer for relief which request an injunction against the

Government.”).         Dorio   argues     further    that      “each    of    the

Counterclaims themselves set forth a legally sufficient basis

through which [she] may recoup on a counterclaim an amount equal

to the principal claim of the Government.” Id. (internal quotations

and citations omitted). But the court’s ruling must be based on

what Dorio actually pled in the counterclaims, not what she could

have pled, and her failure to seek relief of the same form or


                                        -15-
         Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 16 of 23



nature as that of the original claim means she has not pled a claim

in recoupment. See Frederick, 386 F.2d at 488. 4

       Given     the      foregoing,      the     court    lacks        subject   matter

jurisdiction over the First, Second, Third, and Fourth Counts

unless Dorio establishes other jurisdictional bases for these

claims by a preponderance of the evidence. See Aurechione, 426

F.3d at 638. The only other basis for jurisdiction that Dorio

proffers is the Federal Tort Claims Act (“FTCA”), 28 U.S. §§

1346(b), 2671-2680. See Countercl. at ¶ 1 (“[T]his District Court

has jurisdiction in any civil action on a tort claim against the

United      States       of   America   in      compliance   with        28   U.S.C.A    §

1346(b)(1).”). The FTCA “constitutes a limited waiver by the United

States of its sovereign immunity and allows for a tort suit against

the United States under specified circumstances.” Liranzo, 690

F.3d      at   85    (internal      citation       omitted).       It     provides      for

jurisdiction        in    the   federal      district     courts    and       waives    the

sovereign immunity of the United States for

       claims against the United States for money damages . .
       . for injury or loss of property, or personal injury or
       death caused by the negligent or wrongful act or omission
       of any employee of the Government while acting within
       the   scope   of  his   office   or   employment,   under
       circumstances where the United States if a private
       person, would be liable to the claimant in accordance


4Also,
       the court notes that Dorio asserts throughout the counterclaims
that any form of non-injunctive relief, including damages, would be
inadequate to redress her injury. See Countercl. at ¶¶ 43, 50, 53, 63,
69 (“Dorio has suffered irreparable harm for which there is no adequate
remedy at law in the absence of injunctive relief . . .”).


                                          -16-
      Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 17 of 23



     with the law of the place where the act or omission
     occurred.

28 U.S.C. § 1346(b)(1). The FTCA is not, however, applicable to

the counterclaims in the First, Second, Third, and Fourth Counts.

     With respect to the First Count, claims against the United

States for breach of contract are not cognizable under the FTCA.

As the government states in its memorandum, these claims must be

brought    under   the   Tucker   Act,   28   U.S.C.    §   1346(a)(2),   which

provides    that    “[t]he   district      courts      shall   have   original

jurisdiction, concurrent with the United States Court of Federal

Claims, of [] any . . . civil action or claim against the United

States, not exceeding $10,000 in amount, founded . . . upon any

express or implied contract with the United States . . . not

sounding in tort.” 5




5
  In addition, the Tucker Act and the FTCA do not provide a waiver of
sovereign immunity for claims against the United States where a claimant,
as here, seeks injunctive relief. See Lee v. Thornton, 420 U.S. 139, 140
(1975) (“The Tucker Act empowers district courts to award damages but
not to grant injunctive . . . relief.”); Cermak v. Babbitt, 234 F.3d
1356, 1361 (Fed. Cir. 2000), cert. denied, 532 U.S. 1021 (2001) (“Section
1346 [of the FTCA] . . . constitutes a waiver of sovereign immunity with
respect to the prescribed claims. However, this waiver extends only to
claims for monetary damages, and does not extend to claims for equitable
relief.”). See also Moon v. Takisaki, 501 F.2d 389, 390 (9th Cir. 1974);


                                    -17-
     Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 18 of 23



     With respect to the Second Count, which alleges intentional

misrepresentation, and the Third Count, which alleges negligent

misrepresentation, the FTCA does not apply to “[a]ny claim arising

out of . . . misrepresentation.” 28 U.S.C. § 2680(h). “This

exception ‘applies to claims arising out of negligent, as well as

intentional,   misrepresentation.’”      Dorking   Genetics   v.   United




Ostrer v. Aronwald, 434 F.Supp. 396, 399 (S.D.N.Y. 1977).

Moreover, the rights and obligations of participants in statutorily
created scholarship programs are governed by statute, and contract-based
claims and defenses regarding performance are therefore inapplicable.
See, e.g., United States v. Vanhorn, 20 F.3d 104, 112 (4th Cir. 1994)
(“[T]he [National Health Services Corps (NHSC)] scholarship program is
an exercise by the federal government of its authority under the
constitutionally-granted spending power to bring about a public policy
goal[.] . . . [A]greements under this scheme are subject to statutory,
not contractual, interpretation.”); Rendleman v. Bowen, 860 F.2d 1537,
1542 (9th Cir. 1988) (“The only terms contained in the written agreement
signed by a recipient are those required by the statute[.] . . . Thus,
the obligations of the Secretary are to be based on statutory and not
contractual principles.”); United States v. Williams, 864 F. Supp. 305,
311 (E.D.N.Y. 1994) (“[T]he conditions imposed upon an NHSC scholarship
arise by statutory directive and not by a negotiated agreement between
the parties. As a result, statutory intent and not common law contract
principles controls the interpretation of the conditions imposed on the
scholarship recipient and the NHSC.”); Dowell v. Dep’t of Veterans’
Affairs, No. 3:95CV-606-S, 1997 U.S. Dist. LEXIS 22777, *7-8 (W.D. Ky.
1997) (“[T]he VA’s program is almost identical to the [NHSC scholarship]
. . . . [C]ourts [interpreting the NHSC scholarship] have consistently
held that the rights and obligations of participants are governed by
statute, and that contract-based claims and defenses are ineffectual
against the treble damages penalty.”); Bell v. McDonald, 1:14CV188, 2015
U.S. Dist. LEXIS 70292, *14-15 (M.D.N.C.) (“Plaintiff is asking this
court to relieve her of her obligation under the EISP, because Defendant
made it impossible for her to meet her end of the bargain. Although
Plaintiff asserts a potential defense in contract . . . the relationship
between the scholar and the Government is statutory . . . [and] ordinary
contract principles do not apply[.]”) (internal quotation marks and
citations omitted).



                                  -18-
     Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 19 of 23



States, 76 F.3d 1261, 1264 (2d Cir. 1996) (quoting Block v. Neal,

469 U.S. 289, 295 (1983)).

     In the Fourth Count, Dorio claims governmental estoppel on

the basis of the same misrepresentations alleged in the Second and

Third Counts. In the context of the FTCA, the Supreme Court has

likened equitable estoppel claims against the government to claims

of misrepresentation against the government. See Office of Pers.

Mgmt. v. Richmond, 496 U.S. 414, 429-30 (1990). In Richmond, the

Court addressed whether erroneous advice given by a government

employee to a benefits claimant gave rise to an estoppel claim

against the government for a monetary benefits payment that was

not otherwise permitted by law. In rejecting the estoppel claim,

the Court held that “judicial use of the equitable doctrine of

estoppel cannot grant [a claimant] a money remedy that Congress

has not authorized.” Id. at 414-15. The Court found support for

this conclusion in the FTCA:

     The provisions of the [FTCA] . . . also provide a strong
     indication of Congress' general approach to claims based
     on governmental misconduct, and suggest that it has
     considered and rejected the possibility of an additional
     exercise of its appropriation power to fund claims
     similar to those advanced here. The FTCA provides
     authorization in certain circumstances for suits by
     citizens against the Federal Government for torts
     committed by Government agents. Yet the FTCA by its terms
     excludes     both     negligent      and      intentional
     misrepresentation claims from its coverage. See §
     2680(h). The claim brought by [the benefits claimant] is
     in practical effect one for misrepresentation, despite
     the application of the “estoppel” label. We would be
     most hesitant to create a judicial doctrine of estoppel


                                  -19-
     Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 20 of 23



     that would nullify a congressional decision            against
     authorization of the same class of claims.

Id. at 429-30.

       B. Fifth Count

     The Fifth Count is a claim that the United States violated

Dorio’s rights to equal protection under the Fourteenth Amendment,

Article I, § 20 of the Connecticut Constitution, and 42 U.S.C. §

1983 by denying her request for a waiver of her service obligation.

The United States argues that Dorio has failed to set forth an

appropriate jurisdictional basis or waiver of sovereign immunity

as to any of these equal protection claims. The court agrees.

     With respect to Dorio’s first proffered jurisdictional basis,

she asks the court to “construe the Fifth Count . . . as sounding

in denial of equal protection under the Fifth Amendment.” Opp’n at

14. Because “[the Supreme Court’s] approach to Fifth Amendment

equal protection claims has always been precisely the same as to

equal protection claims under the Fourteenth Amendment,” this

claim is addressed as one under the Fifth Amendment. San Francisco

Arts & Athletics, Inc. v. United States Olympic Comm., 483 U.S.

522, 542 n. 21 (1987).

     Dorio’s equal protection claim is not a challenge to the NNEI

program’s waiver process as a whole. Instead, she claims:

     65. Upon information and belief, at all relevant times,
     the Plaintiff selectively treated Ms. Dorio differently,
     unfairly, unequally and less favorably in relation to
     other similarly situated individuals who had also


                                  -20-
     Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 21 of 23



     applied for the NNEI program, proceeded to be employed
     by the VA and subsequently requested a waiver of service
     obligation under the NNEI program due to a hardship.

     66.   Upon  information    and  belief,   the   Plaintiff
     selectively treated individuals who were either male or
     younger in age than Ms. Dorio more favorably in relation
     to such requests for a waiver of service obligation under
     the NNEI program due to a hardship.

     67. Upon information and belief, the Plaintiff was
     improperly motivated by Ms. Dorio’s age and gender in
     its disparate, unequal and less favorable treatment of
     her application for a waiver of service obligation under
     the NNEI program due to a hardship.

Countercl. at ¶¶ 65-67.

     To state an equal protection claim for selective enforcement,

a claimant must allege facts showing that: “(1) [the claimant],

compared with others similarly situated, was selectively treated;

and (2) that such selective treatment was based on ‘impermissible

considerations such as race, religion, intent to inhibit or punish

the exercise of constitutional rights, or malicious or bad faith

intent to injure a person.’” Diesel v. Town of Lewisboro, 232 F.3d

92, 103 (2d Cir. 2000) (quoting LeClair v. Saunders, 627 F.2d 606,

609-10 (2d Cir. 1980)).

     The allegations in paragraphs 65, 66, and 67 lack “factual

content [to] allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678. Dorio provides no factual detail with respect to

the VA’s decision to deny Dorio’s waiver request. She simply

alleges that the denial occurred. See Countercl. at ¶ 34 (“The VA


                                  -21-
        Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 22 of 23



denied Ms. Dorio’s good faith waiver request and demanded that she

pay the VA $47,569.87.”). Moreover, the Fifth Count is devoid of

facts about any other waiver requests that were granted or denied,

such as the changed circumstances or grounds proffered in those

waiver requests. Thus, there is no basis on which one could

conclude that others similarly situated to Dorio were treated

differently. Because the factual allegations are insufficient to

support an inference of unequal treatment, the Fifth Amendment

equal protection claim is dismissed.

     Dorio does not address the other arguments made by the United

States with respect to the Fifth Count —- namely, that the United

States has not waived its sovereign immunity as to Article I, § 20

of the Connecticut Constitution and that 42 U.S.C. § 1983 is

inapplicable to federal actors. As to the former, “[n]either this

court nor the Connecticut Supreme court has ever recognized a

private     cause   of    action   under    Article    First,   §     20   of   the

Connecticut     Constitution.”     Pierce      v.   Semple,   No.   3:18-cv-1858

(KAD), 2018 WL 6173719, *6 (D. Conn. Nov. 26, 2018) (citing cases).

As to the latter, the Supreme Court has repeatedly held that 42

U.S.C. § 1983 applies only to state, not federal, actors. See,

e.g., Richardson v. McKnight, 521 U.S. 399, 403 (1997) (“[Section]

1983 . . . seeks to deter state actors from using the badge of

their     authority      to   deprive    individuals     of   their    federally

guaranteed rights. . . . It imposes liability only where a person


                                        -22-
       Case 3:19-cv-01531-AWT Document 21 Filed 09/02/20 Page 23 of 23



acts under color of a state statute, ordinance, regulation, custom

or     usage.”)   (internal         quotations      and   citations     omitted).

Accordingly, Dorio’s equal protection claims asserted pursuant to

Article First, § 20 of the Connecticut Constitution and 42 U.S.C.

§ 1983 are dismissed.

     IV.   CONCLUSION

       For the foregoing reasons, the United States’ Motion to

Dismiss     Counterclaim      (ECF    No.   [12])    is   hereby   GRANTED.   The

counterclaims in the First, Second, Third, Fourth, and Fifth Counts

are hereby dismissed.

       It is so ordered.

       Dated   this     2nd   day     of    September     2020,    at   Hartford,

Connecticut.




                                                         /s/ AWT
                                                    Alvin W. Thompson
                                               United States District Judge




                                        -23-
